PER CURIAM.
Appellant, Carlos J. Montesinos, appeals from an order denying his,pro se “Motion for Rehearing Form 3.800(a) — Motion to Correct Illegals Sentence.” We affirm the order under review and order Montesinos to show 'cause, within thirty days from the date of this opinion, why he should not be prohibited from filing any further pro se appeals, pleadings, motions, or petitions relating to his convictions, judgments, and sentences in circuit court case number 03-28869B.1 Absent a showing of good-cause, *404we intend to direct the Clerk of the Third District Court of Appeal to refuse to accept any further filings relating to case number 03-28869B unless they have been reviewed and signed by an attorney who is a licensed member of The Florida Bar in good standing.
Additionally, absent a showing of good cause, any such further and unauthorized pro se filings by Montesinos will subject him to sanctions, including the issuance of written findings forwarded to the Florida Department of Corrections for consideration by it of disciplinary action, including the forfeiture of gain time. See § 944.279(1), Fla. Stat. (2013).
Affirmed; show cause order issued.

. This case marks Montesinos’ eleventh pro se appeal or original proceeding with this court related to case number 03-28869B. With the exception of one case—Montesinos v. State, 77 So.3d 726, 727 (Fla. 3d DCA 2011), wherein this court reversed strictly on a procedural ground — this court has affirmed the trial court or otherwise denied Montesinos relief on appeal.